Citation Nr: 1443255	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as chronic lower back pain. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1993.  The Veteran served in Southwest Asia during the Persian Gulf War. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2008 and November 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims folder.

In January 2012, the Board remanded these claims for additional development.  

The Board notes that the issues of entitlement to service connection for chronic fatigue syndrome and sleep apnea were previously referred in the January 2012 decision since they were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, they still have not been adjudicated.  As such, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

Finally, the issue of entitlement to service connection for degenerative disc disease of the lumbar spine is remanded REMANDED to the AOJ.





FINDING OF FACT

The Veteran's arthritis of the right knee has not resulted in flexion of 30 degrees or less, instability, or ankylosis, and he has full extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through a November 2007 letter.  This letter advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, private, and VA treatment records have been obtained and considered.  Complying with Board's January 2012 Remand, additional records of treatment were obtained, and the Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.

The Veteran was examined for VA purposes in January 2008 and March 2012 conjunction with the claim on appeal.  The Veteran has not alleged that the examination findings are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  

The Veteran also has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board considers the conduct of the hearing was consistent with its requirements, and that VA has fully satisfied the duty to assist, and the Board may proceed to an adjudication of the claims.

Increased Rating

The RO granted service connection for patellofemoral pain syndrome of the right knee in the June 2008 rating decision, assigning an initial noncompensable disability rating effective November 1, 2007, the date of receipt of his claim.  In a September 2012 rating decision, the RO increased the Veteran's right knee disability rating to 10 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective November 1, 2007. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee arthritis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 refers to arthritis due to trauma, while Diagnostic Code 5260 covers limitation of flexion of the knee.

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Here, the Veteran contends that his right knee arthritis is more severe than the 10 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

The Veteran underwent a VA examination in January 2008.  The Veteran reported suffering from pain, swelling, and stiffness.  He reported flare-ups but denied any functional impairment as a result.  

Upon examination, the Veteran had a normal gait.  His right knee was not ankylosed.  The examiner found tenderness on palpation, but no warmth or instability.  His drawer and McMurray's tests were negative. 

Range of motion testing revealed that the Veteran had flexion of 130 degrees and extension of 0 degrees.  The examiner determined repetitive use did not result in any further limitation. 

The Veteran underwent a second VA examination in March 2012.  The Veteran reported flare-ups, but there was no evidence of instability, deformity, giving way, pain, stiffness, weakness, dislocation, subluxation, locking, or effusion in his right knee.  

The examiner noted tenderness to palpation, but Lachman's and drawer's tests were negative, and there was no indication of patellar subluxation/ dislocation.  The Veteran did not require the use of assistive devices to ambulate.  

Range of motion testing revealed that the Veteran had flexion of 70 degrees with pain beginning at the endpoint, and extension of 0 degrees.  He had no additional limitation of motion with repetitive use.  Additional function impairment was noted by less movement, weakened movement, excess fatigability, and pain.  

Based on these findings and x-ray evidence, the examiner determined the Veteran was suffering from minimal degenerative changes of the right knee medially.  

There is little other relevant evidence in the Veteran's claims file.  VA treatment records dated through 2012 note complaints of right knee pain, but no range of motion findings are included in these records.  A private treatment record from Dr. Berkman does not even discuss the Veteran's right knee disability.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased rating for his right knee arthritis.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right knee would have to be limited to 30 degrees.  In both the January 2008 and March 2012 VA examinations, even taking into account the Veteran's pain, his flexion remained far above this level.  

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  The Veteran's right knee is not ankylosed, precluding a rating under Code 5256.  His right knee has never been found to be unstable, precluding a rating under 5257.  As the Veteran's cartilage has never been found to be symptomatic, Diagnostic Codes 5258 and 5259 are not applicable.  Since his extension is full, Diagnostic Code 5261 is inapplicable.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the VA examinations have found that the Veteran suffers from painful limitation of motion in his right knee, and this symptom is contemplated under the applicable rating criteria for arthritis of the knees.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no indication the Veteran is currently unemployable as a result of his right knee disability.  Therefore, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In summary, the Board finds that over the course of the entire appeals period, the Veteran's right knee arthritis has not resulted in flexion of 30 degrees or less, any loss of extension, instability or ankylosis.  Accordingly, the Board concludes that the criteria for an increased rating for the Veteran's right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63. 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.  


REMAND

Regarding the Veteran's claim for service connection for lumbar spine disability, the Board finds additional development is required.  

Service treatment records note complaints of back pain in November 1983 and January 1984.  He was diagnosed with a muscle strain and S-1 joint dysfunction, respectively.  An August 1990 examination showed the spine was normal.  

An October 2008 Gulf War VA examination noted the Veteran's complaints of back pain.  It was noted the Veteran has a diagnosis of herniated disc and complaints of lumbago.  The VA examiner did not provide an opinion as to the etiology of the Veteran's claimed back disability.  In addition, VA treatment records dated through July 2012 show the Veteran has consistently complained of pain associated with his low back.  Therefore, the Veteran should be scheduled for a VA compensation examination to identify all currently diagnosed back disabilities and to specifically determine whether any identified disabilities are attributable to his in-service complaints.  

Finally, any outstanding VA or private treatment records relevant to the Veteran's claim should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant records of back treatment he wishes VA to consider, and with any necessary assistance from him, these records of treatment should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms of the back disability for which the Veteran is seeking service connection.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a VA compensation examination to identify and diagnose all current back disorders.  Thereafter, the examiner is asked to review the claims folder and after examining the Veteran express an opinion as to whether it is as at least as likely as not that any diagnosed low back disabilities are etiologically related to his period service, including the back complaints noted therein.  


The examiner should specifically acknowledge and discuss the Veteran's report that he suffered from problems associated with his claimed disorders during service and since service.  The rationale for any opinions expressed should be set forth.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


